FILED
                                                                                                     i~OWU OP APPEALS
                                                                                                        DIVISION 11
                                                                                                2013 OCT 15 AVI S: 55
      IN THE COURT OF APPEALS OF THE STATE OF W                                                       ON
                                                                                                TS         F   J
                                                                                                                   SH   GTO#d
                                             DIVISION II                                        BY
                                                                                                           GEPU Y
JESSE POWERS,                                                           No. 42797 - -II
                                                                                   4


                                  Appellant,                         PUBLISHED OPINION


       V.



WB MOBILE SERVICES, INC., and JOHN
DOE TWO,


                                  Respondents,
And


PREMIER COMMUNITIES, INC., a
Washington Corporation; PACIFIC MOBILE
STRUCTURES, INC., a Washington
Corporation,


                                   Defendants.


       BJORGEN, J. — Jesse Powers appeals the dismissal of W.B. Mobile as a defendant in his


personal injury case based on the statute of limitations. Powers argues that his claim was timely

under RCW 4. 16. 170 and CR 15( c) because ( 1) he properly identified W. B. Mobile as " John

Doe One" in his   original complaint, ( 2)   W.B. Mobile had actual notice of Powers' s claim, and


3) Powers' s service on the other defendants tolled the statute for 90 days. We hold that


Powers' s claim was timely brought under RCW 4. 16. 170 and its implementing case law, but do

not reach whether   his   amended complaint relates   back   under   CR 15(   c).   Accordingly, we reverse

and remand   for trial on the   merits.
No. 42797 -4 -II



                                              FACTS


                                             L INJURY


       Premier Communities Inc. and Pacific Mobile Structures Inc. entered into a contract for


Pacific to provide numerous mobile structures at Premier' s residential construction sites.


Premier decided to relocate one of the mobile structures, along with an accompanying handicap

ramp, from one construction project to another. Unknown to Premier, Pacific subcontracted with

W.B. Mobile to, install the ramp after the structure was relocated. After spending a day installing

the ramp, Russ Williams, the owner and sole employee of W.B. Mobile realized that he lacked

sufficient materials to complete the job. Williams strung yellow caution tape around the

incomplete ramp and " wire tied" some boards across the ramp. Clerk' s Papers ( CP) at 98. He

then left the site to obtain additional ramp pieces for the project from Pacific and did not return

until the next morning

       Premier also contracted with Awning Solutions to install an awning on the same

relocated mobile structure. Awning Solutions assigned its employee, Powers, to carry out the

installation. On June 2, 2006, the ramp' s platform collapsed when Powers stepped forward on it

while carrying an awning. Powers fell backward with the awning.

        When Williams returned, he discovered that someone had torn off the caution tape and


removed the boards he had placed across the incomplete ramp. He completed the job, and then

taped and boarded the ramp up again so that no one would use it before Pacific could backfill the

area. Williams did not know that Powers had been there.




                                                  2
No. 42797 -4 -II



                                            II. PROCEDURE


         Powers filed suit on May 28, 2009, five days before expiration of the three -year statute of

limitations, alleging that the collapse of the handicap access ramp caused him severe, permanent,

and disabling injuries. Powers identified two defendants by name, Premier and Pacific, along

with   two " John Doe" defendants.'   CP at 185 -86. The complaint identified " John Doe One" as:


         The Defendant, JOHN DOE CONSTRUCTION COMPANY is believed to be a
         corporation or partnership whose true name and capacity is unknown to Plaintiff.
         That when the true name and capacity of JOHN DOE CONSTRUCTION is
         ascertained by Plaintiff, Plaintiff pray [ sic] for leave to amend this complaint to so
         state reasons that JOHN DOE CONSTRUCTION COMPANY is believed to be
         the builder of the handicap access ramp where the incident occurred.

CP at 186. The complaint identified " John Doe Two" as the corporation or individual


 responsible for the maintenance and safety for the premises where [ Powers] sustained injuries

involved in this lawsuit." CP at 186.


         Unknown to Powers, Pacific sent a letter to Williams in July 2009, attaching a copy of

the complaint and formally tendering Pacific' s defense to W.B. Mobile. Williams forwarded the

letter to W.B. Mobile' s insurer, which denied the tender. Before receiving Pacific' s letter,

Williams did not know that Powers had been injured or that he had filed a lawsuit.

         Pacific answered Powers' s complaint in July 2009, alleging as affirmative defenses that

nonparties' negligence may have caused Powers' s injuries and that Powers may have failed to

join indispensable parties. In December 2009, Pacific filed a witness disclosure, stating that it

might call an employee of W.B. Mobile to testify at trial " about the terms of the contract


  CR 10( a)( 2) provides:
         When the plaintiff is ignorant of the name of the defendant, it shall be so stated in
         his pleading, and such defendant may be designated in any pleading or proceeding
         by any name, and when his true name shall be discovered, the pleading or
         proceeding may be amended accordingly.
                                                    3
No. 42797 -4 -II



between W.B. Mobile and Pacific Mobile as well as about who installed the ramp where [ sic] the

plaintiff alleges     failed."   CP at 337.


         Shortly thereafter, in January 2010, Powers testified in his deposition that his employer

told him that Premier had installed the handicap ramp. In response to Powers' s October 2010

discovery request, however, Pacific identified W.B. Mobile as the installer of the ramp. Four

months later, in February 2011, Powers filed an amended complaint, substituting W.B. Mobile

for " John Doe One,"       and stating that he believed W.B. Mobile was " the builder and /or installer

of [the] handicap access. ramp" that caused his injury. CP at 378.

         W.B. Mobile moved to dismiss Powers' s claims against it under the statute of limitations.

The trial court granted the motion and dismissed those claims with prejudice. The trial court also

                                                                              2
denied Powers'        s motion   for   reconsideration.   Powers   appeals.



                                                     ANALYSIS


                                              I. STANDARD OF REVIEW


         We review a summary judgment order de novo, performing the same inquiry as the trial

court.   Smith   v.   Safeco Ins. Co., 150 Wash. 2d 478, 483, 78 P.3d 1274 ( 2003).   Summary judgment

is appropriate if, viewing all facts and reasonable inferences in the light most favorable to the

nonmoving party, no genuine issue of material fact exists and the moving party is entitled to

judgment as a matter of law. Thun v. City ofBonney Lake, 164 Wash. App. 755, 759, 265 P.3d 207

 2011), review denied, 173 Wash. 2d 1035, 277 P.3d 669 ( 2012).


                                                  II. RCW 4. 16. 170




2 Powers, Premier, and Pacific stipulated that they had satisfactorily settled the complaint, and
the court dismissed Powers' s claims against both parties. Neither Premier nor Pacific are parties
to this appeal.
                                                            4
No. 42797 - -II
           4



       Powers argues that under RCW 4. 16. 170, the time period for commencing a negligence

action includes the 90 days after the plaintiff files or serves the complaint. W.B. Mobile


responds that RCW 4. 16. 170 does not extend the statute of limitations. We hold that Powers' s


claim against WB Mobile was timely brought under RCW 4. 16. 170, which provides:

       For the purpose of tolling any statute of limitations an action shall be deemed
       commenced when the complaint is filed or summons is served whichever occurs
       first.   If service has not been had on the defendant prior to the filing of the
       complaint, the plaintiff shall cause one or more of the defendants to be served
       personally, or commence service by publication within ninety days from the date
       of filing the complaint. If the action is commenced by service on one or more of

       the defendants or by publication, the plaintiff shall file the summons and
       complaint within ninety days from the date of service.     If following service, the
       complaint is not so filed, or following filing, service is not so made, the action
       shall be deemed to not have been commenced for purposes of tolling the statute of
       limitations.


       In Sidis   v.          Dohrmann, Inc., 117 Wash. 2d 325, 329, 815 P.2d 781 ( 1991) ( quoting
                       Brodie /


RCW 4. 16. 170),   our    Supreme Court            read   the   phrase "` [ o] ne or more of   the defendants "'   from


this statute unambiguously to require that only one of the defendants need be served within the

90 -day period to toll the statute of limitations against all defendants. The Sidis Court

disapproved of language in North St. Ass' n v. City of Olympia, 96 Wash. 2d 359, 635 P.2d 721

 1981), to the extent that North St. Ass' n interpreted RCW 4. 16. 170 to require a petitioner to


serve all necessary parties within the 90 -day period. Sidis, 117 Wn.2d at 331 -32. Further, the

Sidis Court noted in dictum that although the issue of unnamed defendants was not before it:

       Respondents assert there is no valid reason to distinguish between named and
       unnamed         defendants for          purposes  of the tolling statute.   That issue is not,
       however,        part of   this   case....     We note, however, that in some cases, if identified
       with     reasonable        particularity, " John           Doe"   defendants may be appropriately
         named" for purposes of RCW 4. 16. 170.


Sidis, 117 Wn.2d at 331.



                                                                   E
No. 42797 -4 -II



         In Bresina      v.   Ace   Paving Co.,         Inc., 89 Wn.       App.   277, 282, 948 P.2d 870 ( 1997),   we




assumed the validity of the Sidis dictum: that a plaintiff can toll the period for suing an unnamed

defendant by timely filing and serving a named defendant, if the plaintiff identifies the unnamed

defendant with " reasonable particularity" before the period for filing suit expires. We noted that

 reasonable particularity" depends on a variety of factors, including the " nature of the plaintiff' s

opportunity to       identify    and   accurately         name   the   unnamed     defendant."    Bresina, 89 Wn. App. at

282. Applying this principle, we held that Bresina had not met its requirements.

         The plaintiff in Bresina identified the unnamed defendant as " ABC CORPORATION,


whose    true     identity is   unknown,"         while alleging in her complaint that " ABC CORPORATION

      may have the       same responsibilities            described in     paragraph    III   above."   Bresina, 89 Wn. App.

at 279. The Bresina Court concluded that merely naming " ABC Corporation" after three years

in   which   to   ascertain     the party'   s   true   name, "   did not involve a degree of particularity that was

reasonable."        Bresina, 89 Wn.          App.    at   282. Therefore, " the      trial court did not err by ruling that

the   statute of    limitation    was not        tolled."   Bresina, 89 Wn. App. at 282.

          In contrast to the lack of particularity observed in Bresina, Powers' s original complaint

did not merely name a John Doe without distinguishing him from the named defendants. Rather,

Powers' s complaint specified that " John Doe One" referred to the " builder of the handicap

access   ramp."       CP at 186. This ably described the role of the unnamed defendant as it related to

the lawsuit and distinguished it from the named defendants. Under Bresina, Powers identified

the unnamed defendant with reasonable particularity before the three -year statute of limitations

expired.




                                                                       0
No. 42797 -4 -II



       The Sidis dictum, as applied by Bresina, also requires that at least one of the named

defendants be served in a timely manner. In Bresina, 89 Wn. App. at 279, at least one of the

named defendants was served within the three -
                                             year statute of limitations, which did not occur


here. However, Sidis required only that one of the defendants be served within the 90 -day period

to toll the statute against all defendants, consistently with the requirement of RCW 4. 16. 170 that

 one or more of the defendants" be served within 90 days of filing. Sidis, 117 Wn.2d at 329 -32.

The Sidis dictum, and Bresina' s application of it, must be read consistently with this core

holding of Sidis.

       Powers filed suit against Premier Communities, Pacific Mobile Structures, and John Doe


One, described as carrying out the role of W.B. Mobile, within the three -year statute of

limitations. Powers served Premier Communities and Pacific Mobile Structures within 90 days


of filing. Under RCW 4. 16. 170, as interpreted by Sidis and Bresina, this tolled the statute of

limitations against W.B. Mobile.


                                            III. CR 15( c)


        With our decision that Powers' s claim against W.B. Mobile was timely under RCW

4. 16. 170, we do not reach the separate question whether the amended complaint related back to

the date of the initial complaint under CR 15( c).




                                                     7
No. 42797 - -II
           4



                                     IV. CONCLUSION


       We reverse and remand for trial on the merits.




                                                    4